Citation Nr: 1742026	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than August 28, 2014, for grant of service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service in the United States Army from December 1952 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The record does not reflect the Veteran filed a claim for service connection for prostate cancer prior to August 28, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 2014 for the award of service-connected prostate cancer have not been met. 38 U.S.C.A. §§ 5107 (b) (West 2014); 38 C.F.R. §§ 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II.  Claim for Earlier Effective Date for Service-Connected Prostate Cancer

Legal Criteria

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(ii), (r).  The provisions of 38 C.F.R. 
§ 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran first submitted his claim for service connection for prostate cancer on August 28, 2014.  After reviewing the totality of the evidence, the Board finds that VA did not receive an application for service connection for prostate cancer prior to that date, nor is there any indication from the Veteran that he intended to file a claim for prostate cancer prior to that date.  

In May 2017, the Veteran submitted a statement stating why he believed the effective date for his prostate cancer should be his date of diagnosis in 2002.  The Veteran stated that years prior, in 1983, he obtained the necessary documents to file his claim for exposure to herbicide agents (Agent Orange).  However, during that time, he was told by a VA representative that the United States government did not acknowledge that combat soldiers serving in the area of the Republic of Vietnam where he served were ever exposed to herbicide agents.  The Veteran stated that filing another claim was denied.  The Veteran stated had this not happened and had he not lost faith in the VA system, he would have filed his claim in 2002 when he was first diagnosed with cancer.  While the Board finds the Veteran both competent and credible to discuss his previous actions and what he was told by VA representatives, the record does not contain a previously filed claim, formal or informal, for prostate cancer.  Merely seeking medical treatment does not establish a claim for service connection.  Thus, records of treatment for the Veteran's prostate cancer cannot constitute a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999)

The Veteran separated from service in December 1982.  Under 38 C.F.R. §3.400 for direct service connection, the effective date is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  The effective date for presumptive service connection is the date the entitlement arose, if the claim is received within one year after separation from active duty.  However, the Veteran did not file his claim within one year of separation from service.  Therefore, the effective date for his prostate claim remains the date of receipt of the claim or the date entitlement arose, whichever is later.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to August 28, 2014 for the grant of service connection for prostate cancer.  Because no claim was filed prior to August 28, 2014 and because the Veteran did not file his service connection for prostate claim within one year of his separation from service, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Entitlement to an effective date earlier than August 28, 2014, for grant of service connection for prostate cancer, to include as due to herbicide exposure, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


